J-A07045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JAMES WALLACE KENDALL                      :
                                               :   No. 832 MDA 2017
                       Appellant               :

              Appeal from the Judgment of Sentence May 3, 2017
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001505-2015


BEFORE:      PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                            FILED APRIL 16, 2018

        Appellant, James Wallace Kendall, appeals pro se from the judgment of

sentence entered in the Court of Common Pleas of Franklin County following

his conviction on the charges of simple assault, reckless endangerment of

another person, and criminal mischief.1 After a careful review, we quash this

appeal due to Appellant’s failure to file a brief that conforms in any meaningful

manner to the Pennsylvania Rules of Appellate Procedure.

        The relevant facts and procedural history are as follows: Appellant was

convicted on the aforementioned charges, and on May 3, 2017, the trial court

sentenced him to an aggregate of six months to twenty-three months in

prison, to be followed by ninety days of probation. Appellant filed a timely

____________________________________________


1   18 Pa.C.S.A. §§ 2701, 2705, and 3304, respectively.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07045-18


pro se appeal on May 16, 2017, and on June 5, 2017, Appellant filed in this

Court a request for the assistance of counsel.

      By order entered on June 6, 2017, pursuant to Commonwealth v.

Grazier, 552 Pa. 9, 713 A.2d 81 (1988), this Court remanded for the trial

court to hold a hearing to determine whether Appellant wished to proceed pro

se or with the appointment of counsel. On June 14, 2017, after conducting

an on-the-record colloquy, the trial court filed an order indicating: “It is hereby

found that [Appellant] is in need of the assistance of counsel.         The Court

hereby appoints the Franklin County Public Defender’s Office to represent the

interests of [Appellant] on appeal.” Trial Court Order, filed 6/14/17.

      On August 17, 2017, Appellant filed in this Court a pro se motion in

which he objected to the appointment of counsel from the Franklin County

Public Defender’s Office on the basis there was a “direct conflict of interest.”

Accordingly, by order entered on October 2, 2017, this Court directed the trial

court to hold a hearing to determine whether Appellant wished to proceed pro

se, with current counsel, or, if appropriate, with new appointed counsel. See

Commonwealth v. McAleer, 561 Pa. 129, 748 A.2d 670, 673 (2000) (noting

right to counsel of one’s own choice is not absolute, but must be weighed

against state’s interest in swift and efficient administration of criminal justice).

We further directed that, if Appellant wished to proceed pro se, the trial court

was to determine whether Appellant’s waiver of counsel was knowing,

intelligent, and voluntary pursuant to Grazier, supra.


                                       -2-
J-A07045-18


      Following a hearing, by order entered on October 25, 2017, the trial

court concluded that “[Appellant] wishes to proceed without representation

from court appointed counsel and that said decision is knowing, intelligent and

voluntary pursuant to the requirements of [Grazier, supra], [thus] it is

hereby ordered that Chief Public Defender Ian Brink is relieved of his obligation

to represent [Appellant].”     Trial Court Order, filed 10/25/17. Thereafter,

Appellant filed in this Court a pro se appellate brief.

            As a prefatory matter, although this Court is willing to
      construe liberally materials filed by a pro se litigant, pro se status
      generally confers no special benefit upon an appellant.
      Commonwealth v. Maris, 629 A.2d 1014, 1017 n. 1 (1993).
      Accordingly, a pro se litigant must comply with the procedural
      rules set forth in the Pennsylvania Rules of Court. Id. This Court
      may quash or dismiss an appeal if an appellant fails to conform
      with the requirements set forth in the Pennsylvania Rules of
      Appellate Procedure. Id.; Pa.R.A.P. 2101.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa.Super. 2003).

      The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief as follows:

      Rule 2111. Brief of the Appellant
      (a) General Rule.--The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the following
      matters, separately and distinctly entitled and in the following
      order:
            (1) Statement of jurisdiction.
            (2) Order or other determination in question.
            (3) Statement of both the scope of review and the
            standard of review.
            (4) Statement of the questions involved.
            (5) Statement of the case.


                                      -3-
J-A07045-18


            (6) Summary of argument.
            (7) Statement of the reasons to allow an appeal to
            challenge the discretionary aspects of a sentence, if
            applicable.
            (8) Argument for Appellant.
            (9) A short conclusion stating the precise relief
            sought.
            (10) The opinions and pleadings          specified   in
            Subdivisions (b) and (c) of this rule.
            (11) In the Superior Court, a copy of the statement of
            errors complained of on appeal, filed with the trial
            court pursuant to Rule 1925(b), or an averment that
            no order requiring a statement of errors complained
            of on appeal pursuant to Pa.R.A.P. 1925(b) was
            entered.

Pa.R.A.P. 2111(a) (bold in original). Further, Pa.R.A.P. 2116 entitled

“Statement of Questions Involved” states:

      (a) General rule. The statement of the questions involved must
      state concisely the issues to be resolved, expressed in the terms
      and circumstances of the case but without unnecessary detail.
      The statement will be deemed to include every subsidiary question
      fairly comprised therein. No question will be considered unless it
      is stated in the statement of questions involved or is fairly
      suggested thereby. . . .

Pa.R.A.P. 2116(a) (bold in original).     The omission of a statement of the

questions involved is particularly grievous because it defines the specific

issues this Court is asked to review. See Maris, supra.

      In the case sub judice, Appellant’s brief falls well below the standard

delineated in the Rules of Appellate Procedure. In fact, aside from providing

us with a docketing statement, as well as listing issues on what appears to be




                                    -4-
J-A07045-18


a standard form used for PCRA2 purposes, Appellant has presented this Court

with no issues or arguments for review. Appellant’s failure to provide us with

an appropriate brief has greatly impaired our ability to conduct meaningful

appellate review.

        While we are not insensitive to the fact Appellant has chosen to proceed

pro se, we decline to act as his counsel. See Commonwealth v. Spuck, 86
A.3d 870, 874 (Pa.Super. 2014).                Accordingly, we quash this appeal for

Appellant’s failure to comply in any meaningful manner with the Pennsylvania

Rules of Appellate Procedure.

        Appeal Quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2018




____________________________________________


2   Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.

                                           -5-